Case 19-11317-JDW        Doc 21    Filed 07/17/19 Entered 07/17/19 15:26:02            Desc Main
                                   Document     Page 1 of 2


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI


IN RE: LATONYA BECK-SUGGS                                             CHAPTER 7

DEBTOR                                                                CASE NO. 19-11317 JDW


                            ORDER AVOIDING JUDICIAL LIEN


       THIS MATTER came before the Court on the motion of Debtor’s Motion to Avoid

Judicial Lien of Memphis Area Teachers Credit Union (the “Creditor”) pursuant to 11 U.S.C.

§ 522 (f) and Federal Rules of Bankruptcy Procedure 4003(d) and 9014 (the “Motion”)(Dkt

#12). The Debtor has represented to the Court that all parties in interest were timely served with

the Motion, and no party has objected to the relief requested in the Motion by the deadline set by

the Court. Based on the Debtor’s representations, the Court finds and concludes as follows:

       1.       The Debtor her homestead real property, as well as certain personal property,

all as listed on Scheduled C filed by the Debtor in this bankruptcy case.

       2.      The Creditor recorded a judicial lien against Debtor’s property on May 5, 2008,

as follows:

               Location of Judgment Rolls: General Sessions Civil Court, Shelby Co, TN
               Case Number: 1252640
               Date of Rendition: November 20, 2007
               Amount: $3,184.54
Case 19-11317-JDW        Doc 21     Filed 07/17/19 Entered 07/17/19 15:26:02            Desc Main
                                    Document     Page 2 of 2


       3.      The Existence of the Creditor’s lien against the Debtor’s property impairs

exemptions to which the Debtor would be entitled under Title 85, Chapter 3 of the Mississippi

Code and 11 U.S.C. § 522(d). Accordingly, it is hereby

       ORDERED, ADJUDGED AND DECREED that

       1.      The Motion it GRANTED.

       2.      To the extend the Debtors’s exemptions, the judicial lien held by the Creditor as

set forth is AVOIDED and shall not survive bankruptcy, affix to, or remain enforceable against

the Debtor’s exempt property, unless the case is dismissed prior to the entry of the Debtor’s

discharge.

       3.      A copy of the Order of Discharge is to accompany any recordation of this Order.

       4.      To the extend the Creditor’s lien has been avoided, the Creditor shall be treated as

a general unsecured creditor in this case.

                                      #ENDOFORDER#

SUBMITTED BY:

KAREN B. SCHNELLER, MSB 6558
ROBERT H. LOMENICK, JR., MSB 104186
SCHNELLER & LOMENICK, P.A.
126 NORTH SPRING STREET
POST OFFICE BOX 417
HOLLY SPRINGS, MISSISSIPPI 38635
662-252-3224 /karen.schneller@gmail.com
ATTORNEYS FOR DEBTOR
